Citation Nr: 1533256	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  11-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Walus, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a formal RO hearing before a Decision Review Officer (DRO) in June 2011, and at a Board hearing via videoconference from the RO in September 2013.  A transcript of each hearing is associated with the claims file.  

Although the Veteran claimed service connection for PTSD, there is evidence of various diagnoses of mental health disorders, including depression.  As such, this claim is recharacterized as stated above to encompass all currently diagnosed acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The RO also addressed the facts as to both PTSD and depression in its decisions.

The claims file includes additional evidence submitted after the last adjudication by the RO, as the agency of original jurisdiction (AOJ).  Although the Veteran's representative indicated that he would submit a waiver of review of such evidence by the AOJ, no such waiver was received.  The evidence gives more qualifications of the private clinical therapist from whom records and opinion letters had already been received, and restates the therapist's opinion linking the Veteran's current depression to service based on his reports as to events and symptoms in service and afterwards.  Under these circumstances, the additional evidence is cumulative or redundant of the evidence that was considered by the RO, and a waiver of initial review by AOJ is not required prior to the Board's review.  38 C.F.R. §§ 20.800, 20.1304(c) (2014). 


FINDINGS OF FACT

1.  The Veteran does not have PTSD.  

2.  The Veteran's psychiatric disability did not originate in service, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disorder, to include PTSD or depression, are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice of how to substantiate all elements of his service connection claim in April 2009, including a stressor form for the PTSD claim (VA Form 21-0871), prior to the initial adverse adjudication.  

The DRO and Board hearings focused on the elements necessary to substantiate the claim on appeal.  The DRO and the undersigned asked questions to obtain pertinent evidence and suggest missing evidence, including any outstanding records or medical evidence linking the condition to service, and the Veteran and his representative demonstrated actual knowledge of the required elements.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  Indeed, the representative submitted additional evidence of a link to service in connection with the hearing.  No prejudice has been alleged due to any possible notice defects during the hearing or otherwise, and the Veteran has had ample opportunity to participate in the adjudication.  

The RO made adequate efforts to obtain all pertinent, identified medical evidence.  Part of the paper claims file has been scanned into the Veterans Benefit Management System (VBMS), including service treatment and personnel records.  The paper claims file and paperless claims files on Virtual VA and VBMS also include private mental health records beginning in 2004 and other identified medical records, including from VA and private providers, letters from his  private psychotherapist, and lay statements from the Veteran and his friends and family.  There is no argument or indication that any pertinent records remain outstanding.  

The Veteran was afforded a VA examination to determine the nature and etiology of any current psychiatric disorder, to include PTSD, in August 2010.  The Veteran and his prior representative argued that the examination was inadequate during the 2011 DRO hearing.  Specifically, they argued that the VA examination did not address whether there was a relationship between the Veteran's diagnosed depressive disorder and service, even if PTSD was not diagnosed based on lack of a verifiable stressor.  The Veteran also testified that the VA examiner never asked him about the military or his brother but, instead, only asked about his wife's death.

The arguments by the Veteran and his representative as to the examination are contrary to the documentation contained in the examination report itself, and the VA examination and opinions are adequate for a fair adjudication.  In particular, the examination report expressly includes the Veteran's reports as to his asserted stressors regarding his brother and his unit during service and how they affected him, as well as his assertions of having depressive symptoms since service, consistent with his hearing testimony and other reports for his claim.  Further, the examiner did not state that the reported stressors were not verified but, rather, that they were insufficient to meet the mental health diagnostic criteria for PTSD based on the nature of the stressors themselves.  Further, the examiner expressly discussed whether there was any relationship between the Veteran's currently diagnosed depressive disorder and service.  The examiner gave reasons for the opinions offered as to current diagnoses and whether such conditions were related to service, based on a review of the evidence in the file, including consideration of the Veteran's assertions regarding service as well as mental health treatment records and reports regarding the death of his spouse and childhood abuse.  

Additionally, as discussed below, the Board finds the Veteran and other lay witnesses to be not credible with regard to him having mental health symptoms continuously since service, as well as to their reports of being ordered to go to Vietnam but his orders being changed based on a form signed by his mother.  Accordingly, to the extent that the VA examiner's report or opinions may be construed as not having considered the assertions of continuous mental health symptoms since service by the Veteran and others for the purposes of his claim, there is no resulting prejudice because the Board rejects these assertions of continuous mental health symptoms as not credible.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance on a veteran's statement renders a medical report incredible ... if the Board rejects the statements of the veteran").  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II.  Merits Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  To warrant service connection for PTSD, there must first be a valid medical diagnosis of that particular disorder.  38 C.F.R. §§ 3.304(f), 4.125.  

The Veteran believes that he has PTSD as a result of not being sent to Vietnam during service.  He states that the rest of his assigned unit was deployed to Vietnam and a lot of people he had become friends with were killed, and that he started having a drinking problem at that point.  The Veteran also states that his oldest brother, who went to Vietnam instead of the Veteran, was wounded and was declared missing in action for a short time, and that this also affected him.  He states that he has had survivor's guilt and mental health symptoms continuously since service.  See, e.g., claim, stressor form, hearing transcripts, VA examination.  

The Veteran, lay witnesses, and the Veteran's representative have no mental health expertise and are not competent to diagnose a particular psychiatric disorder to account for his mental health symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014).

The Veteran's private psychotherapist, Ms. R.W., who is a licensed clinical or master social worker (LCSW or LMSW), indicated in a 2009 letter that she had been treating the Veteran for depression and PTSD since 2004.  Nevertheless, there is no discussion of the diagnostic criteria for PTSD in the 2009 letter, and Ms. W indicated in her subsequent letters that she was treating the Veteran for depression.  The treatment records from Ms. W also do not reflect a diagnosis of  PTSD; instead, they show depressive disorder.  Indeed, Ms. W indicated in an August 2012 letter that a psychiatrist at her facility had diagnosed major depressive disorder using the DSM criteria in 2004.  This is consistent with a review of the psychotherapy records.  

The August 2010 VA psychiatric examiner opined that the Veteran does not meet the criteria for a PTSD diagnosis.  The examiner explained that the reported stressors regarding worrying about his brother being sent to Vietnam and his unit being "wiped out" in Vietnam, although the Veteran was not deployed, did not meet Criterion A for a diagnosis PTSD. Instead, the examiner diagnosed alcohol and cocaine dependence in remission for two years; and major depressive disorder, moderate, chronic.  

The VA examiner's opinion is highly probative and persuasive because it reflects consideration of the Veteran's reports regarding the nature and timing of his experiences and symptoms during and after service, a review of available medical evidence (including private psychotherapy records since 2004), and application of the examiner's medical expertise as a psychiatrist to the mental health diagnostic criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  The VA examiner's opinion is also consistent with the majority of the other records.  

Thus, the VA examiner's opinion as to whether there is a current PTSD diagnosis outweighs the other evidence in this regard, including from the Veteran and from Ms. W.  As there is no current PTSD diagnosis, service connection is not warranted.

With regard to the currently diagnosed major depressive disorder, the Veteran is competent to report the nature and timing of his observable mental health symptoms, such as depression or worry and excessive drinking.  He is also competent to report the occurrence of stressful events that are factual in nature.  Jandreau, 492 F.3d at 1377.  Similarly, the other lay witnesses who submitted statements on the Veteran's behalf are competent to report symptoms and events that they personally observed in the Veteran or experienced.  Id.  Upon review of the available evidence, however, the Board finds the statements by the Veteran and others with regard to him having mental health symptoms continuously since service, as well as to their reports of him being ordered to go to Vietnam but his orders being changed based on a form signed by his mother, to be not credible.  

As noted above, the Veteran believes that his current disorder is due to survivor's guilt from not being sent to Vietnam during service.  He states that he and his older brother both had orders to go to Vietnam when his brother had returned from one tour in Vietnam, but his mother signed a form to prevent the Veteran from being deployed so that both he and his brother would not be deployed at the same time.  The Veteran also states that the rest of his assigned unit was deployed to Vietnam and a lot of people he had become friends with were killed, and that he started drinking excessively at that point.  The Veteran reports that his oldest brother was wounded in combat and was missing in action for a short time while serving in Vietnam, and that this also affected him.  He states that he has had survivor's guilt and mental health symptoms continuously since service.  During the DRO hearing, the Veteran denied any traumas or major events since service that could have caused his current mental health condition, including the death of his wife.  The Veteran and his representative argued that the verbal emotional and physical abuse that he experienced as a child did not lead to his current mental health problems.  See, e.g., claim, stressor form, hearing transcripts, VA examination.  

The Veteran also submitted letters from his private psychotherapist, Ms. W, in October 2009, June 2010, August 2012, and August 2013.  These letters indicated that she had treated the Veteran for depression since 2004, and that his guilt and shame in treatment was out of proportion to the death of his spouse.  Ms. W noted that guilt and shame are often hidden for many years, and that the Veteran's "refusing" to go to war and having his brother be sent instead manifested in an unconscious need for self-punishment and blaming himself.  Therefore, she opined in June 2010 that the Veteran's current condition was "directly linked" to his "refusal to serve" in Vietnam.  In October 2009, Ms. W also stated that the Veteran had self-medicated with alcohol and marijuana for many years, and that the rigid, authoritarian life-style of the military "surfaced" beatings by his father and increased his substance abuse.  In August 2012, Ms. W again summarized the Veteran's reports of refusing to go to Vietnam, having shame and guilt as a result, and self-medicating with alcohol and substance abuse.  In an August 2013 letter, Ms. W stated that the Veteran's depression was as "likely as not" related to service.

There are several statements from other lay witnesses in support of the Veteran's assertions as to the events in service and the timing of his mental health symptoms.

In an August 2009 lay statement, N.R. indicated that he had been the Veteran's sponsor for six years (or since approximately 2003) regarding alcohol and substance abuse.  N.R. stated that the Veteran had told him that he would not have a drinking problem if he had served in the military, and that he had put beer and wine in his canteen while at Fort Hood.  He indicated that the Veteran told him that he and his brother were both ordered to go to Vietnam, that his brother went in his place, that he had guilt and worried about his brother every day, and that this took a toll on him and resulted in him drinking every day and physically abusing his wife.

In a June 2010 lay statement, C.Q. indicated that he became the Veteran's friend during service when they were both stationed at Fort Hood in 1967.  C.Q. stated that the Veteran would always talk about how he felt guilty about his brother going to Vietnam and not him, and that the Veteran's brother had told the Veteran in letters from Vietnam that most of his unit had been killed.  C.Q. stated that the Veteran later started drinking, getting depressed, and having suicidal thoughts about his brother being in Vietnam for his second or third tour of duty, and he could not stop thinking about the friends in his unit even to this day.  He stated that the Veteran had struggled with guilt, shame, remorse, and substance abuse since service.

The Veteran's brother, J.D., also submitted a statement in June 2010.  J.D. indicated that he went to Vietnam in 1966 and that the Veteran also had orders to go, but his orders were changed so that he would not be deployed.  J.D. stated that he went to Vietnam three times, was declared missing in action, and received a Purple Heart for wounds during combat.  When he saw his brother from time to time, he noticed that the Veteran worried about him a lot.  J.D. stated that the Veteran had a hard time mentally dealing with and accepting the guilt of what his brother had endured.

In contrast to these lay statements, however, the Veteran's service treatment records include his October 1965 pre-induction examination and his December 1967 separation examination.  In a Report of Medical History for both of these examinations, the Veteran stated that his health was good and expressly denied having frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, nervous trouble of any sort, any drug or narcotic habit, and excessive drinking habit.  No psychological disorder was diagnosed upon clinical evaluation.  The Veteran also certified in December 1967 that there had been no change in his condition since the last examination.  As such, these reports at the time of the Veteran's service discharge are directly contrary to his reports of having symptoms of depression, worry, etc. and drinking excessively during service.

Additionally, the Veteran's service personnel records were obtained.  They do not include any orders for the Veteran to go to Vietnam, or any statement signed by the Veteran's mother or anyone else to change his orders.  If such documents existed, they would be expected to be associated with his service personnel records.  This is also in direct contrast to the statements by the Veteran and others for his claim.

Additionally, the Veteran did not seek mental health treatment until 2004, more than 35 years after service.  Although this does not necessarily show that there is no connection between his current symptoms and service, such a significant lapse in time between service and treatment may be considered along with other evidence.  Lay evidence may not be rejected solely due to the absence of contemporaneous medical evidence, although this may be considered along with the other evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

More significantly, numerous private psychotherapy treatment records from Ms. W starting in 2004, as well as inpatient private mental health records from Beaumont Hospital in 2004, do not reflect any references to the Veteran's time in service or to feeling any shame or guilt about not being deployed to Vietnam.  In fact, the Veteran stated that he had "no military service" in a June 2004 initial assessment.  

Instead, the mental health treatment records from 2004 forward repeatedly discussed the Veteran's grief over the unexpected loss of his spouse of approximately 40 years in late 2003, retirement after 30 years of continuous employment with the same company (including as a manager), suffering physical and emotional abuse and lack of affection from his parents during childhood, and anger at his father and other family members.  See, e.g., records from Ms. W in June 2004, July 2004; records from Beaumont Hospital in July and August 2004.  

The Veteran reported in June 2004 that he had never talked to anyone about the childhood abuse and that he continued to think about it.  The assessment of current and past issues was physical and emotional abuse growing up, with no previous therapy experience, and the diagnosis was depression.  A July 2004 record stated that the themes of the session were grief and loss over a lifetime with his spouse who died 9 months ago, retirement, early childhood relationship with father and mother and siblings, physical and emotional abuse.  A June 2005 record indicated that the Veteran continued to have difficulty with the death of his spouse, suppressed anger at his father and others surfaced, and he held onto painful and hurtful experiences from the past.  Records in December 2005 and March 2006 indicated that the Veteran was moving through the grief process to reach a healthy perspective of his spouse's death.  A June 2006 record indicated that a goal was to process anger related to the Veteran's childhood abuse.  In September 2006, the Veteran reported feelings of grief, loss, guilt, and shame in the grieving process; however, there were no references to events or feelings involving his service.

Although records in 2004 indicated a history of alcohol abuse and that the Veteran had been sober for three years, it appears that he subsequently began to abuse substances again, there are 2009 records of treatment for crack cocaine dependence and alcohol dependence, in which he reported a long history of illicit drug use.  There were no references to any events or substance abuse during or since service.

Mental health treatment records from Beaumont Hospital in July 2004 noted that the Veteran had increasing depression, helplessness, and hopelessness for the last several months after his wife of 38 years died unexpectedly.  The Veteran also reported that his friend had recently been killed, and he was getting increasingly upset and angry about that as well.  Despite the records above noting a history of alcohol and substance abuse, the Veteran denied any history of alcohol or substance abuse during this inpatient treatment in July 2004.  He had worked as a manager at a car company for 30 years until retiring in 1995.  The diagnosis at that time was major depression, single episode, severe with suicidal ideations.  An August 2004 record noted a diagnosis of depression secondary to his wife's death 9 months ago.

The claims file also includes medical records from 2002 and 2003, prior to the death of the Veteran's wife, which were obtained in connection with other claims that are not on appeal.  Records from 2002 to 2003 do not reference any mental health problems, to include depressive symptoms, and there was no indication of alcohol or substance abuse in those records.  Medical treatment records after 2004 noted symptoms of depression on occasion, and the Veteran continued with private psychotherapy and medications during those periods.

In light of the above, the statements by the Veteran and others are not credible with regard to him having mental health symptoms continuously since service, as well as to their reports of him being ordered to go to Vietnam but his orders being changed based on a form signed by his mother.  As summarized above, such statements are inconsistent with the objective, contemporaneous documentation in his service treatment and personnel records.  This prior evidence is more probative than the statements made for the purposes of the Veteran's claim for VA benefits, which were made many years after the Veteran's service and the time in which he claims that the events and symptoms began.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); see also Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Additionally, although the Veteran's psychotherapist, Ms. W, stated in letters from 2009 to 2013 that he had shame and guilt related to service, he did not report any events in service as being related to his feelings when he sought treatment from 2004 forward.  Instead, as summarized above, mental health treatment records consistently recorded that the Veteran discussed problems related to his wife's recent death, retirement, and ongoing anger relating to physical and emotional abuse suffered as a child, which he stated that he had felt but never discussed with anyone before.  These statements for treatment purposes are more reliable than his statements for the purposes of his claim.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  

The Veteran also made clearly inaccurate statements during the 2011 DRO hearing, including as to what was discussed during the VA examination and denying being affected by his wife's death at all.  As noted above, the Veteran testified that the August 2010 VA examiner did not ask about his military experiences at all, and also stated that there were no traumas or major events that had occurred since service, including the death of his wife, that could have caused his current mental health condition.  The VA examiner's report clearly shows that the Veteran discussed his asserted military experiences, and the examiner discussed these assertions in his opinion.  The VA examination report as well as the many psychotherapy records also show that the Veteran was very much affected by his wife's death.  His testimony directly to the contrary in 2011, which was made after his claim for VA benefits had been denied based, in part, the VA examiner's opinion and on a finding that his current depressive symptoms were related to his wife's death, was made under circumstances indicating bias and lessens his overall credibility.

In sum, the most probative and credible evidence shows that the Veteran did not have mental health symptoms, depression or otherwise, nor did he begin excessive drinking or drug abuse during service.  Although there is an indication that the Veteran had symptoms of depression prior to his wife's death, as he indicated in 2004 that his depression and other symptoms had increased after her death, this does not necessarily mean that he had mental health symptoms continuously since service, or as related to any events in service.  Again, the contemporary service records show that the Veteran expressly denied having depression or other mental health symptoms, including any excessive drinking or drug abuse, in a December 1967 examination for service discharge.  Further, more recent the medical evidence shows that, in addition to thoughts about childhood abuse, the Veteran had retired from a 30-year position with an automobile company in 1995, and that he was having feelings of depression or hopelessness related to that as well.  

The August 2010 VA examiner reviewed the entire claims file and interviewed the Veteran.  She opined that it was less likely than not and unlikely that the Veteran's currently diagnosed depression was the result of his reported stressors about his brother and members of his unit going to Vietnam.  The examiner stated that the Veteran's currently reported guilt about not being deployed to Vietnam did not appear in any way abnormal or excessive, and that the Veteran was predisposed to the development of depression due to his abusive childhood.  The examiner noted that, although the Veteran reported having depression since 1966, he did not seek help until after his wife died around 2003, and he mainly talked about his traumatic childhood and his grief about his wife in those sessions.  The VA examiner also noted that the Veteran reported having survivor's guilt and that he began drinking excessively during service.  The examiner also stated that his mental health records since 2004 showed depression, anger, irritability, and crying spells; and that his wife of 40 years had passed away in 2003 and, after this, he grew more depressed and started mental health treatment, including inpatient treatment in July 2004 after his friend had been murdered.  The examiner noted that the psychotherapy records focused on his traumatic childhood, the loss of his wife, and problems with anger, and that he was physically abusive to his wife during their 40-year marriage.  The Veteran had also worked for an automobile company for 30 years until 1995.  

The Board notes that, if the Veteran was predisposed to developing depression as a result of pre-service abuse during childhood, as stated by the VA examiner, there was no diagnosed, pre-existing mental health disorder at his entrance into service.  More importantly, however, the evidence does not show any manifestations of depression during service, based on the Board's credibility findings herein, as discussed above.  Additionally, with regard to the Veteran's later developing symptoms and disorder, although it is unclear when exactly the Veteran's symptoms began, the medical evidence does not establish a link between the current disability and service.  

Although the Veteran and his representative have asserted that his childhood abuse did not contribute to his current mental health disorder, and that his current disorder is otherwise related to experiences during service, they are not competent to offer an opinion in this regard because they have no mental health or medical expertise.  Jandreau, 492 F.3d at 1377.  The VA examiner and the Veteran's private psychotherapist have indicated that his experiences with childhood abuse did likely contribute to his current mental status, as discussed above.  

Although Ms. W indicated in an October 2009 letter that the general authoritarian lifestyle of service led to an increase in the Veteran's substance abuse because it "surfaced" beatings by his father, the contemporaneous service records show that the Veteran denied any alcohol or substance abuse at service entry and discharge.  Similarly, Ms. W's other statements in 2009, 2010, 2012, and 2013 linking the Veteran's current depressive disorder to service have very low probative value because they are based primarily on his assertions regarding events in service and timing of symptoms that are being rejected by the Board as not credible.  There is also no indication that Ms. W reviewed any of the Veteran's service records; rather, her opinions appear to be based solely on the Veteran's reports as to his history.  See Coburn, 19 Vet. App. at 432; see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described).  As such, Ms. W's opinion letters do not establish entitlement to service connection based on either the general experiences of service or specific reports related to not being deployed to Vietnam.  

The VA examiner also noted that the Veteran reported a fear of hostile military or terroristic activity, identified as feeling guilty about not going to Vietnam and turning off the television when military programs came on.  The VA examiner stated that this had no clinical significance in his life.  This fear is not what is contemplated by VA regulations allowing for service connection for PTSD based on a fear of hostile military or terrorist activity; rather, such fear refers to actual experiences during service that were consistent with the circumstances of service.  See 38 C.F.R. § 3.304(f)(3).  The Veteran was not deployed and had no service that would be consistent with any such experiences; thus, this provision is inapplicable even to the extent that it could be used to support a claim for depression.

The VA examiner's opinion regarding the etiology of the Veteran's current depression, and that it is not likely related to service, is highly probative and persuasive because it reflects consideration of all pertinent evidence, including an accurate history of facts that is consistent with the Board's credibility findings herein as to the events in service and the timing of the Veteran's symptoms.  It also reflects the examiner's medical expertise as a psychiatrist to the pertinent facts.  In contrast, the lay opinions are not competent, and the other medical opinions are based on inaccurate and rejected facts.  Therefore, the VA examiner's opinion outweighs the other evidence.  There is no lay or medical evidence linking the Veteran's current diagnosis to service, when considering the facts found to be credible by the Board.  

The preponderance of the evidence is against service connection for an acquired psychiatric disorder, to include PTSD or depressive disorder.  The benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is denied.


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


